DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Preliminary Amendment
	The present Office Action is based upon the original patent application filed on 05/27/2021 as modified by the preliminary amendment filed on 05/27/2021.  Claims 10-12, 14, and 19 were amended.  Claim 20 has been canceled.  Claim 21 has been added. Claims 1-19 and 21 are now pending in the present application. 

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 11/19/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2016/0344740).
Regarding claim 1, Choi teaches an electronic device, comprising: a device body (read as processing device 310 such as smartphone, wearable, watch, computer, thing) and a first Bluetooth equipment (read as running over a communication network such as Bluetooth), wherein the device body is connected to the first Bluetooth equipment (Choi – Figure 3, [0038], [0044]);
wherein, the device body is configured to display information to be scanned, which comprises identification information of the electronic device (read as unique identification code (UID)) (Choi – [0020]-[0021], see claim 15), and the identification information comprises a media access control address (read as MAC address) (Choi – see claim 15);
the first Bluetooth equipment is configured to send out a broadcast signal which comprises a name and contents; the name of the broadcast signal comprises the identification information of the electronic device, and the contents of the broadcast signal comprise the media access control address of the first Bluetooth equipment (read as broadcast at least one information item related to one or more corresponding registered things from their account platform of the things-system, and each user account having its own account identification code; broadcast information according with the UID for predetermined purpose; enable owner to broadcast information and interact with those who read or scan the UID) (Choi – [0020]-[0021], [0028], [0062]); the first Bluetooth equipment is further configured to establish a communication connection with a control terminal in response to that the information to be scanned is scanned by the control terminal (read as can intellectively match, configure, and install to connect thing-A 312 and thing-D 313 in the same account of owner-A account/platform 312 or associated account) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]).
Regarding claim 2 as applied to claim 1, Choi further teaches wherein the first Bluetooth equipment is further configured to receive data sent from a second Bluetooth equipment of the control terminal, and the device body is further configured to control operation state of the electronic device according to the data received from the second Bluetooth equipment of the control terminal (read as thing 310, thing-A 312; for predetermined purpose, such as to manage, control, command, interact, monitor, operate, etc.) (Choi – Figure 3, [0023], [0025], [0038]).
Regarding claim 3 as applied to claim 2, Choi further teaches wherein the electronic device further comprises a modulation interface, wherein the modulation interface is respectively connected to the first Bluetooth equipment and the device body, and is configured to transmit the data received by the first Bluetooth equipment to the device body (read as transfer process being implemented over at least one communication network with graphical user interfaces) (Choi – [0007], [0022], [0025]).
Regarding claim 4 as applied to claim 2, Choi further teaches wherein the operation state comprises at least one of a booting configuration, a networking configuration and a display state; the display state comprises at least one of menu, interface switching, volume adjustment, confirmation, booting or power-off, and standby (read as display board to provide and/or broadcast and/or transmit information according with the UID for predetermined purpose) (Choi – [0021], [0042], [0054]).
Regarding claim 5 as applied to claim 1, Choi further teaches wherein the identification information further comprises a product model, which is configured to indicate whether the electronic device has Bluetooth communication function (read as product information linked to each product through its UID) (Choi – [0004], [0009], [0024]-[0025]).

Regarding claim 6, Choi teaches a control terminal, comprising a processor (read as processor board, printed circuit board, control board, processor, chip, IC) (Choi – [0021]) and a second Bluetooth equipment (read as running over a communication network such as Bluetooth) (Choi – Figure 3, [0038], [0044]); wherein
the processor is configured to acquire identification information of an electronic device (read as unique identification code (UID)) (Choi – [0020]-[0021], see claim 15), wherein the identification information comprises a media access control address (read as MAC address) (Choi – see claim 15);
the second Bluetooth equipment is configured to determine a connection state with the electronic device according to the identification information (read as can intellectively match, configure, and install to connect thing-A 312 and thing-D 313 in the same account of owner-A account/platform 312 or associated account) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]).
Regarding claim 7 as applied to claim 6, Choi further teaches wherein the processor is configured to scan information to be scanned displayed by the electronic device, analyze the information to be scanned, and obtain the identification information of the electronic device (read as to scan, read, etc. UID and access to the UID linked and/or associated data for predetermined purpose) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]).
Regarding claim 8 as applied to claim 6, Choi further teaches wherein the second Bluetooth equipment is configured to: inquire about broadcast signals around the control terminal to obtain a list of devices meeting short-distance communication conditions, determine whether the electronic device is in the list of devices according to the media access control address (read as broadcast at least one information item related to one or more corresponding registered things from their account platform of the things-system, and each user account having its own account identification code; broadcast information according with the UID for predetermined purpose; enable owner to broadcast information and interact with those who read or scan the UID) (Choi – [0020]-[0021], [0028], [0062]), and establish a communication connection with the electronic device when the electronic device is in the list of devices (read as can intellectively match, configure, and install to connect thing-A 312 and thing-D 313 in the same account of owner-A account/platform 312 or associated account) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]).
Regarding claim 9 as applied to claim 8, Choi further teaches wherein the identification information further comprises a product model (read as product information linked to each product through its UID) (Choi – [0004], [0009], [0024]-[0025]); the second Bluetooth equipment is further configured to determine whether the electronic device has Bluetooth communication function according to the product model; when the electronic device has Bluetooth communication function, inquire about the broadcast signals around the control terminal to obtain the list of devices meeting the short-distance communication conditions (read as can intellectively match, configure, and install to connect thing-A 312 and thing-D 313 in the same account of owner-A account/platform 312 or associated account) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]).
Regarding claim 10 as applied to claim 8, Choi further teaches wherein the second Bluetooth equipment is further configured to transmit booting configuration information and networking configuration information input by a user to the first Bluetooth equipment of the electronic device in response to establishing the communication connection with the electronic device, so as to perform booting configuration and networking configuration on the electronic device (read as registration of UIDs in conjunction with the creation and configuration of corresponding things-system, and population thereof with at least one data item, one or more authorized parties can subsequently utilize the UID and a verifier previously assigned thereto during registration or otherwise lawfully provided thereto to interact, broadcast, access, verify, edit, control, transfer, transmit, and/or to otherwise manage at least one data item in the things-system’s account platform) (Choi – [0026]).
Regarding claim 11 as applied to claim 8, Choi further teaches wherein the second Bluetooth equipment is further configured to transmit instruction information input by a user to the first Bluetooth equipment of the electronic device in response to establishing the communication connection with the electronic device, so as to control the electronic device; wherein the instruction information comprises at least one of a menu instruction, an interface switching instruction, a volume adjustment instruction, a confirmation instruction, a booting or power-off instruction and a standby instruction (read as authorized parties can, from first authorized party account transfer the UID and/or things name of things’ and control rights, to a second authorized party account, by first authorized party input second authorized party of owner ID in to an ownership text input field, to submit and/or confirm the things’ transfer) (Choi – [0007], [0022], [0070]).
Regarding claim 12 as applied to claim 1, Choi further teaches a device connection method applied to the electronic device of claim 1, the method comprising: displaying information to be scanned, which comprises identification information of the electronic device (read as unique identification code (UID)) (Choi – [0020]-[0021], see claim 15), wherein the identification information comprises a media access control address (read as MAC address) (Choi – see claim 15);
sending out a broadcast signal, establishing a communication connection with a control terminal in response to that the information to be scanned is scanned by the control terminal; wherein the broadcast signal comprises: a name and contents; the name of the broadcast signal comprises the identification information of the electronic device, and the contents of the broadcast signal comprise the media access control address of a first Bluetooth equipment (read as broadcast at least one information item related to one or more corresponding registered things from their account platform of the things-system, and each user account having its own account identification code; broadcast information according with the UID for predetermined purpose; enable owner to broadcast information and interact with those who read or scan the UID) (Choi – [0020]-[0021], [0028], [0062]).
Regarding claim 13 as applied to claim 12, Choi further teaches wherein the method further comprises:
receiving data sent from a second Bluetooth equipment of the control terminal, and controlling operation state of the electronic device according to the data received from the second Bluetooth equipment of the control terminal (read as thing 310, thing-A 312; for predetermined purpose, such as to manage, control, command, interact, monitor, operate, etc.) (Choi – Figure 3, [0023], [0025], [0038]);
wherein the operation state comprises at least one of a booting configuration, a networking configuration and a display state; wherein, the display state comprises at least one of menu, interface switching, volume adjustment, confirmation, booting or power-off, and standby (read as display board to provide and/or broadcast and/or transmit information according with the UID for predetermined purpose) (Choi – [0021], [0042], [0054]).
Regarding claim 14 as applied to claim 6, Choi further teaches a device connection method, applied to the control terminal of claim 6, the method comprising: acquiring identification information of the electronic device, wherein the identification information comprises a media access control address (read as MAC address) (Choi – see claim 15); determining a connection state with the electronic device according to the identification information (read as can intellectively match, configure, and install to connect thing-A 312 and thing-D 313 in the same account of owner-A account/platform 312 or associated account) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]).
Regarding claim 15 as applied to claim 14, Choi further teaches wherein, obtaining the identification information of the electronic device comprises: scanning the information to be scanned displayed by the electronic device, analyzing the information to be scanned, and obtaining the identification information of the electronic device (read as to scan, read, etc. UID and access to the UID linked and/or associated data for predetermined purpose) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]);
determining the connection state with the electronic device according to the identification comprises: inquiring about broadcast signals around the control terminal to obtain a list of devices meeting short-distance communication conditions, determining whether the electronic device is in the list of devices according to the media access control address, and establishing a communication connection with the electronic device when the electronic device is in the list of devices (read as can intellectively match, configure, and install to connect thing-A 312 and thing-D 313 in the same account of owner-A account/platform 312 or associated account) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]).
Regarding claim 16 as applied to claim 15, Choi further teaches wherein the identification information comprises a product model (read as product information linked to each product through its UID) (Choi – [0004], [0009], [0024]-[0025]);
determining the connection state with the electronic device according to the identification further comprises: determining whether the electronic device has Bluetooth communication function according to the product model; when the electronic device has Bluetooth communication function, inquiring about the broadcast signals around the control terminal to obtain the list of devices meeting the short-distance communication conditions (read as can intellectively match, configure, and install to connect thing-A 312 and thing-D 313 in the same account of owner-A account/platform 312 or associated account) (Choi – [0008], [0023], [0040]-[0041], [0052], [0055]).
Regarding claim 17 as applied to claim 16, Choi further teaches wherein the method further comprises: transmitting booting configuration information and networking configuration information input by a user to the first Bluetooth equipment of the electronic device in response to establishing the communication connection with the electronic device, so as to perform booting configuration and networking configuration on the electronic device (read as registration of UIDs in conjunction with the creation and configuration of corresponding things-system, and population thereof with at least one data item, one or more authorized parties can subsequently utilize the UID and a verifier previously assigned thereto during registration or otherwise lawfully provided thereto to interact, broadcast, access, verify, edit, control, transfer, transmit, and/or to otherwise manage at least one data item in the things-system’s account platform) (Choi – [0026]).
Regarding claim 18 as applied to claim 16, Choi further teaches wherein the method further comprises: transmitting instruction information input by a user to the first Bluetooth equipment of the electronic device in response to establishing the communication connection with the electronic device, so as to control the electronic device; wherein the instruction information comprises at least one of a menu instruction, an interface switching instruction, a volume adjustment instruction, a confirmation instruction, a booting or power-off instruction and a standby instruction (read as authorized parties can, from first authorized party account transfer the UID and/or things name of things’ and control rights, to a second authorized party account, by first authorized party input second authorized party of owner ID in to an ownership text input field, to submit and/or confirm the things’ transfer) (Choi – [0007], [0022], [0070]).
Regarding claim 19 as applied to claim 12, Choi further teaches a non-transitory computer-readable storage medium on which a computer program executable on a processor is stored, and when the computer program is executed by the processor, steps of the device connection method of claim 12 are implemented (Choi – [0021], [0028], and see claim 9).
Regarding claim 21 as applied to claim 14, Choi further teaches a non-transitory computer readable storage medium on which a computer program executable on a processor is stored, and when the computer program is executed by the processor, steps of the device connection method of claim 14 are implemented (Choi – [0021], [0028], and see claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648